Citation Nr: 1113235	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for lumbosacral strain with degenerative joint disease (DJD).

2.  Entitlement to service connection for lumbosacral strain with DJD.

3.  Entitlement to an evaluation in excess of 20 percent for frostbite residuals of each lower extremity.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of July 2007 and June 2008 by a Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).  The July 2007 decision denied increased ratings for the Veteran's service-connected cold injuries of the lower extremities and in March 2008 the Veteran requested reconsideration of that decision insofar as the cold injury injury residuals were concerned.  The June 2008 rating decision continued the denial of increased ratings for the lower extremities and also found that new and material evidence had not been submitted to reopen the claim for service connection for a lumbosacral disability. 

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in October 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days after the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claims.  The Veteran submitted duplicate service treatment records (STRs) detailing his in-service back injury, a duplicate copy of a VA treatment record pertaining to his back, and an application for entitlement to a total disability rating based on individual unemployability (TDIU).  It appears that this evidence was not accompanied by a waiver of RO jurisdiction, but in light of the Board's decision to reopen the Veteran's service connection claim for a back disability and remand it for additional development, the Board finds no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran also raised informal claims of entitlement to service connection for hearing loss, tinnitus, bilateral hand problems (including numbness in the fingers), a psychiatric disability, and TDIU.  See October 2010 hearing transcript.  The Board refers these issues for any appropriate action as they are not on appeal and have not yet been adjudicated.

The issues of (1) entitlement to service connection for lumbosacral strain with DJD; and (2) entitlement to an evaluation in excess of 20 percent for frostbite residuals of each lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in rating decisions dated March 1977, October 1996, September 2000, April 2001, and April 2004.  The Veteran did not appeal the RO decisions and, therefore, the decisions are final.

2.  The Board denied service connection for a back disability in a decision dated February 2008.  The Veteran did not appeal the Board decision and, therefore, the decision is final.  

3.  The evidence received subsequent to the Board's February 2008 decision includes VA treatment records, lay statements, and hearing testimony; this evidence raises a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The RO's March 1977, October 1996, September 2000, April 2001, and April 2004 rating decisions denying service connection for a back disability, diagnosed as lumbosacral strain with DJD, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  The Board's February 2008 decision denying service connection for a back disability, diagnosed as lumbosacral strain with DJD, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2010).

3.  New and material evidence has been presented since the February 2008 Board decision denying service connection for a back disability, diagnosed as lumbosacral strain with DJD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for a back disability in a rating decision dated March 1977 on the basis that there was no evidence of lumbosacral strain found on the Veteran's last examination.  Therefore, this decision is final.  The Veteran subsequently attempted to reopen his claim of entitlement to service connection for a back disability in January 1996.  The RO denied the claim in October 1996 because the Veteran failed to present a well grounded claim.  In particular, there was no evidence linking the currently diagnosed back disability to his in-service injury.  The Veteran was notified of these decisions and of his appellate rights, but did not appeal.  

The Veteran attempted to reopen his service connection claim in December 1999.  That same month, the Veteran was provided notice of the information and evidence needed to reopen his service connection claim for a back disability and to substantiate it.  The terms new and material evidence were described and the Veteran was informed to submit evidence showing that his back disability was incurred in or aggravated by his period of active service.  The Veteran submitted no evidence in response to this inquiry and in September 2000, the RO denied the Veteran's service connection claim because he failed to provide any evidence as requested by the December 1999 notice letter.  Subsequent to this notice, the RO also denied the Veteran's claim in April 2001 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of these decisions and of his appellate rights, but did not appeal.  Therefore, these decisions are final.

The Veteran again sought to reopen his claim of entitlement to service connection for a back disability in October 2003.  The RO reopened the Veteran's claim by way of a rating decision dated April 2004, but denied the Veteran's claim on the merits noting that there was no evidence of continuity of symptoms, nor was there evidence of a link between his military service and current back disability.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Therefore, this decision is final.  

The Veteran attempted to reopen the claim of entitlement to service connection for a back disability in December 2005.  The RO denied the Veteran's attempt to reopen by way of a rating decision dated April 2006 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and timely perfected an appeal.  The Board issued a decision in February 2008 in which it denied the Veteran's service connection claim for a back disability on the grounds that he failed to submit new and material evidence.  In this regard, the Board found no evidence linking the Veteran's back disability to his period of active service.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  Therefore, this decision is final.

Most recently, the Veteran attempted to reopen his service connection claim for a back disability in March 2008.  The RO denied the Veteran's attempt to reopen in the June 2008 rating decision currently on appeal.  Although the RO acknowledged that the Veteran submitted new evidence, it was not material in that there was no "implied or established relationship" between the currently diagnosed back disability and his period of active service.  The Veteran was notified of this decision and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection for a back disability is based on the same factual basis that was of record when the previous claims were last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.

Associated with the claims file is a VA treatment note dated February 2008.  According to the Veteran, he experienced chronic low back pain in the past four months.  He also reported radiating pain to the back of his heel.  Magnetic resonance imaging (MRI) of the lumbar spine showed evidence of multi-level DJD with areas of spinal stenosis.  The Veteran returned to VA for additional care in January 2009 after falling against an iron gate.  It was noted that the Veteran had a previous back injury for the past 25 years.  X-rays were interpreted to show significant DJD of the lower back.  The impression was history of low back pain with "? acute episode today and with apparent ability to ambulate and sit and stand without difficulty."

The Veteran also testified in support of the current claim in October 2010.  Specifically, the Veteran reported injuring his back after falling down the stairs in service while stationed in Germany.   The Veteran also reported a continuity of symptoms since this incident.  He further testified that he had balance problems and used a cane for support.  He had difficulty stooping, bending, standing, and lifting.  These difficulties, in the Veteran's opinion, resulted in an inability to obtain a job.    
    
Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for a back disability, diagnosed as lumbosacral strain with DJD, should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  In this regard, VA medical records as well as the hearing testimony described above show evidence of a chronic back disability.  Similarly, the Veteran's hearing testimony also suggests a continuity of symptoms since discharge from service.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back disability, diagnosed as lumbosacral strain with DJD, has been presented; to this extent, the appeal is reopened.


REMAND

I.  Service Connection Claim

The Veteran contends that his currently diagnosed back disability is related to his period of active service and in particular, to his in-service slip and fall accident while stationed in Germany.  The Veteran also reports a continuity of symptoms since discharge from service.

In that regard, the Board notes that the Veteran appears to have had a clinical evaluation and physical examination prior to discharge from service.  See August 1976 Statement of Medical Condition (noting that the Veteran underwent a separation examination more than three working days prior to his departure from place of separation).  However, this examination report is not of record.  On remand, the AMC should contact the appropriate service department and/or Federal agency and obtain a complete copy of the Veteran's service treatment records, including his separation examination.  All efforts to obtain these records should be fully documented.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA Compensation and Pension (C&P) spine examination in September 2006.  However, the examiner did not provide a rationale for the opinion and the examination report is thus inadequate for evaluation purposes.  Accordingly, the Veteran should be afforded a new examination to address this issue.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

II.  Increased Rating Claims

The Veteran also contends that the condition of his service-connected frostbite residuals of each foot have gotten worse.  In particular, the Veteran testified that the condition of his feet, especially the right foot, had deteriorated.  The Veteran reported having "numbness" in his feet and toes for which he received occasional treatment from a podiatrist.  The Veteran also stated that his balance was affected by these disabilities and that he wore special shoes to combat this problem.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

Here, the Board finds that a new VA examination is warranted as he has not been afforded a VA cold injury examination since July 2007 and pertinent hearing testimony bearing on his disability has been received since that time.  Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected frostbite residuals of each lower extremity (i.e., feet).

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from April 14, 2009, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed disabilities that is not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his back disability since his discharge from active service and frostbite residuals since 2006, which are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service treatment records from his period of active Army service from August 1974 to August 1976, including but not limited to his separation examination report.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
 
3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from April 14, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If there are no other records this should be documented in the claims folder.  

4.  After the above development is completed, schedule the Veteran for a VA spine examination to ascertain the nature and etiology of his currently diagnosed back disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disabilities, including but not limited to lumbosacral strain with DJD, at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active service, including but not limited to the February 1976 back injury.  In that regard, the examiner should consider the Veteran's reports of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

5.  Schedule the Veteran for a VA cold injury examination to ascertain the nature and severity of his service-connected frostbite residuals of each foot.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner should indicate whether the Veteran's frostbite residuals of each foot are manifested by arthralgia or other pain, numbness, or cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal, and should consider with respect to the increased ratings claims that the appeal originated from a July 2007 rating decision.  An appropriate period of time should be allowed for response before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


